United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                Nos. 10-1985/1986
                                  ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Minnesota.
Clayton Sung Wilcox,                    *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: October 7, 2010
                                Filed: October 12, 2010
                                 ___________

Before WOLLMAN, MELLOY, and GRUENDER, Circuit Judges.
                         ___________

PER CURIAM.

      Pursuant to written plea agreements containing waivers of his right to appeal,
Clayton Wilcox pleaded guilty to conspiring to possess with intent to distribute in
excess of 50 grams of actual methamphetamine, in violation of 21 U.S.C. § 841(a)(1)
and (b)(1)(A), and possessing with intent to distribute a mixture or substance
containing a detectable amount of N-Benzylpiperazine, in violation of 21 U.S.C.
§ 841(a)(1) and (b)(1)(C). The district court1 sentenced Wilcox to consecutive prison
terms of 30 months and 130 months, and 3 years of supervised release. On appeal, his

      1
      The Honorable Joan N. Ericksen, United States District Judge for the District
of Minnesota.
counsel has moved to withdraw and has filed a brief under Anders v. California, 386
U.S. 738 (1967), arguing that the total sentence of 160 months is unreasonable.

       We will enforce the appeal waivers because the appeals fall within the scope
of the waivers, the record shows the requisite knowledge and voluntariness, and
enforcing the appeal waivers would not constitute a miscarriage of justice. See United
States v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc) (court should enforce
appeal waiver and dismiss appeal where it falls within scope of waiver, both plea
agreement and waiver were entered into knowingly and voluntarily, and no
miscarriage of justice would result; one important way district court can ensure plea
agreement and appeal waiver are knowing and voluntary is to question defendant
properly about decision to enter agreement and to waive right to appeal); see also
United States v. Estrada-Bahena, 201 F.3d 1070, 1071 (8th Cir. 2000) (per curiam)
(enforcing appeal waiver in Anders case).

      Having independently reviewed the record under Penson v. Ohio, 488 U.S. 75,
80 (1988), we have found no nonfrivolous issues not covered by the appeal waivers.
Accordingly, we grant counsel leave to withdraw, and we dismiss the appeals.
                      ______________________________




                                         -2-